Citation Nr: 1000164	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether VA compensation in the amount of $1012.00 was 
properly recouped to account for the Veteran's receipt of 
military pay for 64 days of drill training during fiscal year 
2006.

2.  Evaluation of headaches, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from March 2000 to July 2000, 
March 2003 to May 2003, and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to a higher evaluation for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. Information obtained from the Defense Manpower Data Center 
(DMDC) indicates that the Veteran received military pay for 
64 days of drill training for fiscal year 2006.

2.  Effective August 17, 2006, the Veteran was in receipt of 
$1012.00 of monthly VA compensation.

3.  VA's recoupment of $1012.00 from the Veteran's VA 
compensation to account for his receipt of military pay for 
64 days of drill training for fiscal year 2006 was proper.


CONCLUSION OF LAW

VA compensation in the amount of $1012.00 was properly 
recouped to account for the Veteran's receipt of military pay 
for 64 days of drill training in fiscal year 2006.   38 
U.S.C.A. § 5304 (West 2002); 38 C.F.R. §§ 3.105, 3.700 
(2009); VBA Adjudication Procedure Manual, M21-1MR, Part 
III.v.4.C.11.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to regulatory criteria, not more than one award of 
pension, compensation, or emergency officers' regular or 
reserve retirement pay will be made concurrently to any 
person based on his or her own service except as provided in 
38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 
3.750(c) relating to waiver of retirement pay.  Not more than 
one award of pension, compensation, or dependency and 
indemnity compensation may be made concurrently to a 
dependent on account of more than one period of service of a 
Veteran.  38 U.S.C.A. § 5304(a)(1); 38 C.F.R. § 3.700.

Reservists may waive their pension, compensation, or 
retirement pay for periods of field training, instruction, 
other duty, or drills.  A waiver may include prospective 
periods and contain a right of recoupment for the days for 
which the reservist did not receive payment for duty by 
reason of failure to report for duty.  38 C.F.R. § 
3.700(a)(1)(iii).

The facts are not in material dispute and may be briefly 
summarized. The record reflects that the Veteran has received 
VA compensation benefits since March 2005.  Service 
connection for various disabilities was awarded in an August 
2006 rating decision, and the combined rating was 30 percent 
effective March 8, 2005.  At that time, the RO notified the 
Veteran that his monthly entitlement amount was $377.00 
effective December 1, 2005.

An increase was awarded in October 2006, and the Veteran's 
combined rating was also increased to 40 percent, effective 
March 8, 2005.  The RO notified the Veteran that his monthly 
entitlement amount was $578.00 from December 1, 2005.

Additional service-connected benefits were awarded in a 
January 2007 rating decision, raising the Veteran's combined 
evaluation to 60 percent, effective August 17, 2006.  The RO 
notified the Veteran that his monthly entitlement amount was 
$1012.00 from September 1, 2006.

Information obtained in June 2007 from the DMDC indicates 
that the Veteran received military pay for 64 days of drill 
training for fiscal year 2006.  This information is 
consistent with the record, and the Veteran does not dispute 
this information. 

A June 2007 RO letter informed the Veteran that his benefits 
would be reduced due to his receipt of drill pay in fiscal 
year 2006.

In his June 2007 notice of disagreement, the Veteran disputed 
the amount of the reduction, noting that the at the close of 
fiscal year 2006, his VA compensation was paid at the rate of 
$377.00.  In his October 2007 substantive appeal, the Veteran 
argued that the wording of the VBA Adjudication Procedure 
Manual provision governing withholding of benefits could be 
interpreted in more than one way.  He acknowledged that the 
award of increase was effective in September 2006, but argued 
that it was not in fact paid until November 2006.

In the instant case, the Veteran does not dispute having 
received military pay for 64 days of drill training in fiscal 
year 2006, having elected to receive military pay in lieu of 
VA compensation benefits, or VA's statutory duty to recoup 
the concurrent benefits.  Rather, his sole contention 
concerns the proper amount of VA compensation benefits 
recouped.   

As indicated above, the record reflects that the Veteran's 
permanent rate of VA compensation increased after the close 
of fiscal year 2006, with effective dates prior to September 
30, 2006 (the close of the fiscal year).  In such a 
situation, VBA's Adjudication Procedure Manual directs the 
rater to recoup compensation at the permanent rate of VA 
compensation in effect on the last day of the applicable 
fiscal year.  M21-1R, Part III, Subpart v, Chapter 4, Section 
C.  The Veteran argues that his permanent rate at the end of 
fiscal year 2006 should be viewed as the 30 percent rate and 
that therefore the recoupment should be based on the monthly 
rate of $377.00.  The Board notes, however, that the Veteran 
has received two increases in compensation, each in essence 
retroactive to dates prior to September 30, 2006.  Thus, as 
noted in the RO's January 2007 letter, the Veteran's monthly 
entitlement amount, with a payment start date of September 1, 
2006, was $1012.00.

Based on the above, the Board finds that the RO's recoupment 
rate of $1012.00 from the Veteran's VA compensation to 
account for his receipt of military pay for 64 days of drill 
training for fiscal year 2006 was proper, as the amount 
represented his permanent rate of VA compensation in effect 
at the end of fiscal year for 2006.

The United States Court of Veterans Appeals has held that in 
a case where the law is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, as there is no basis in the law to grant the 
Veteran's appeal, the appeal must be denied.

As indicated above, the essential facts are not in dispute, 
and the case rests on the interpretation and application of 
the relevant law.  The Veterans Claims Assistance Act of 2000 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Manning v. Principi, 16 
Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the Veteran in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz.  Under 
these circumstances, there is no further duty to notify or 
assist the Veteran in the development of his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).  The fact of the matter stands that the Veteran 
received duplicative payment of government benefits which he 
knew or should have known were not authorized by law.  The 
Board is without authority to grant or restore benefits 
simply because doing this might be equitable.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).

ORDER

VA compensation in the amount of $1012.00 was properly 
recouped to account for the Veteran's receipt of military pay 
for 64 days of drill training during fiscal year 2006.


REMAND

In a December 2007 rating decision, the RO granted service 
connection for headaches and assigned a noncompensable 
evaluation.  The Veteran submitted a notice of disagreement 
with the evaluation.  The RO responded with a rating decision 
in January 2008, granting an increased evaluation to 30 
percent.  

The Board observes that the filing of a Notice of 
Disagreement places a claim in appellate status.  Moreover, 
since a 30 percent evaluation is not the highest possible 
rating available under the Rating Schedule for this 
disability, and the Veteran has not indicated that he is 
content with the rating, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  Therefore, a Statement of 
the Case regarding the issue of entitlement to an evaluation 
in excess of 30 percent for headaches pursuant to 38 C.F.R. § 
19.26 must be issued to the appellant.  As such, this issue 
must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 
41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the 
issue of entitlement to an evaluation in 
excess of 30 percent for headaches, 
pursuant to 38 C.F.R. § 19.26 (2009).  If 
the Veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board for the 
purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


